Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roberto Fernandez on January 13, 2021. 

The following claims of the application are amended as follows: 

3. (Currently Amended) The system of claim 1, wherein the current reductant condition parameter comprises at least one of a reductant temperature, reductant momentum based on an injection supply pressure, a reductant density,  a reductant air supply pressure, a reductant air supply flow rate, or a reductant spray cone angle.

13. (Currently Amended) The method of claim 11, wherein the current reductant condition parameter comprises at least one of a reductant temperature, reductant momentum based on an injection supply pressure, a reductant density,  a reductant air supply pressure, a reductant air supply flow rate, or a reductant spray cone angle.

19. (Currently Amended) The system of claim 17, wherein the current reductant condition parameter comprises at least one of a reductant temperature, reductant momentum based on an injection supply pressure, a reductant density,  a reductant air supply pressure, a reductant air supply flow rate, or a reductant spray cone angle.

25. (Currently Amended) The system of  claim 24, wherein: the controller is configured to access the current exhaust gas condition parameter, the one or more control parameters are determined based on the current exhaust gas condition parameter, and the current exhaust gas condition parameter comprises at least one of an exhaust gas pressure, an exhaust gas density, an exhaust gas temperature, an exhaust gas flow velocity, an exhaust gas mass flow, or an exhaust gas vorticity.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest accessing a current reductant condition parameter; determining one or more control parameters based on a control model and as a function of the accessed current reductant condition parameter; modifying a value of an injection parameter or a supply parameter based on the one or more control parameters to control a reductant spray momentum, a reductant droplet momentum, or a reductant momentum vector from a reductant injection system so as to provide a target spray droplet distribution or a target spray distribution – in conjunction with the rest of the recited structure/methods steps. The closest prior art of record is Dingle. While Dingle does teach accessing a reductant level, temperature, and quality (see Paragraph 72), none of these are used in a control parameter based on a control model and as a function of these accessed parameters in the manner recited. Paragraph 155 of Dingle does teach a relationship between the reductant injection pressure (which could qualify as a current reductant condition parameter) and a droplet momentum. However, the step of modifying a value of the injection or supply parameter (in this case, increasing or decreasing the current to the pump actuator) is a function of the reductant injection pressure, not vice versa, as required by the claims (in . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, January 13, 2021